           -   ~- .... ,



;.:. ."   ,;,;A;,; .b,; ;,~4;,; ,5B~(R; ;.;ev,;,.                                                                                                              ~(M=o=difi=1e~d)===================P==ag==e=lo=f=l --~t
                                                0;.;,2/;.;,08;;,,,;/2;.;,0;;,;,19f,;)J.;.ud;.ggrn=e;.;;,nt;,;;in;;,,;a;..;C=rim=i,;;;;;na;;..lP..;,etty=C=as.;.e



                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                                               United States of America                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                                          v.                                                                                                   (For Offenses Committed On or After November 1, 1987)


                                                          Taurino Hernandez-Jimenez                                                                                            Case Number: 3:19-mj-22684

                                                                                                                                                                              Craig Joseph Leff
                                                                                                                                                                              Defendant's Attorney


           REGISTRATION NO. 86267298                                                                                                                                                                               FIL~D
           THE DEFENDANT:
            IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                                                                                                                       I.     i_ JU.L    0 3 2019      1
                                                                                                                                                                                                                                       =-
                                                                                                     ~~~~~~~~~~--~--~----J1.~--_,cs~c~~-f:~.~-.~~s~.~[)l~ST~H~!C~T~C~OU~fl-T~,
               D           was found guilty to                                                 count(s)                                             .~'- .. '":,,., ~::s-•;rcr OF c111 1c'"'"' 11
                           after a plea of not guilty.                                                                         DEPUTY
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                                                                      Nature of Offense                                                                                               Count Number(s)
           8:1325                                                                               ILLEGAL ENTRY (Misdemeanor)                                                                                     1

               D The defendant has been found not guilty on count( s)                                                                                                    ~-~~--~--~--------~



               D Count(s)                                                                                                                                                      dismissed on the motion of the United States.
                                                         ------------------
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                                                                      ~TIME SERVED                                                                         D _ _ _ _ _ _ _ _ _ days

              IZI          Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI          Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the          defendant's possession at the time of arrest upon their deportation or removal.
              D            Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                                            Wednesday, July 3, 2019
                                                                                                                                                                            Date of Imposition of Sentence



                                                                                                                                                                            HitiLtLOCK
                                                                                                                                                                            UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                                                                                            3:19-mj-22684
